DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 04/04/2022.  Claims 1-20 remain pending.  Claims 1-7, 9, 10 and 19 have been amended.  Claims 19 and 20 are withdrawn.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
Applicant’s amendments to the claims have not overcome the 112(b) rejections applied in the last Office Action.  See how the indefinite claim language incorporated into claim 1 is rejected.  See the 112(b) rejection below for more details.
Applicant's amendment to recite wherein the quenching element comprises a distance between opposing walls of the quenching element, the distance being smaller than a quenching distance of the combustible fluid, wherein the quenching distance of the combustible fluid is calculated according to the threshold temperature and a fluid-air ratio of the combustible fluid at the pressure within the container has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 102 rejection over Strybos (US 2016/0136466) have not been found persuasive. A new interpretation of Strybos as stated below in the 102 rejection teaches wherein the quenching element comprises a distance between opposing walls of the quenching element, the distance being smaller than a quenching distance of the combustible fluid, wherein the quenching distance of the combustible fluid is calculated according to the threshold temperature and a fluid-air ratio of the combustible fluid at the pressure within the container.
Applicant's amendments to the claims have necessitated further search and/or consideration and/or revision of the rejection, and accordingly, this action must be made Final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the limitation of “wherein the quenching distance of the combustible fluid is calculated according to the threshold temperature and a fluid-air ratio of the combustible fluid at the pressure within the container” is indefinite.  It is not clear as to what structure or function is imparted to the claims with reference to this limitation.  It is not clear what structure would meet this limitation and what structure does not meet this limitation.  The Examiner would like to add that 2173.05(p) states that:
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.
	Please amend this limitation accordingly and explain what exactly is intended to be claimed either structurally or functionally.
	Regarding claim 3, the limitation of “wherein the quenching element has channels and the distance is between two opposing walls of a channel” is indefinite.  It is not clear if the recitation of “a channel” is intended to reference one of the “channels”.  In the event that the channel is one of the channels, the Examiner recommends amending this recitation to instead recite:
wherein the quenching element has a plurality of channels and the distance is between two opposing walls of one of the plurality of channels 
	Regarding claim 6, the limitation of “wherein the threshold temperature is a temperature sufficient such that a flame does not propagate past a specified point in the container or the flame arrestor” is indefinite for the same reason as applied to claim 3 above.
	Regarding claim 7, the limitation of “wherein the threshold temperature is determined according to properties of the combustible fluid” is indefinite for the same reason as applied to claim 3 above.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strybos (US 2016/0136466).
Regarding claim 1, Strybos discloses a flame arrestor (Fig. 3), comprising: a quenching element (105) disposed within a container (101) for containing a combustible fluid at a pressure; and a cooling system (301, 302, 303) in thermal contact with the quenching element, the cooling system configured to cool the quenching element during operation of the cooling system to below a threshold temperature (para. [0017]); wherein the quenching element comprises a distance between opposing walls of the quenching element (as shown in Fig. 3), the distance being smaller than a quenching distance of the combustible fluid (Fig. 3), wherein the quenching distance of the combustible fluid is calculated according to the threshold temperature and a fluid-air ratio of the combustible fluid at the pressure within the container (as best understood, see how the system of Strybos is capable of having the calculated distance as claimed).
Regarding claim 2, Strybos further discloses the flame arrestor of claim 1, wherein the container comprises one of a conduit and a fuel tank. (101 is a conduit)
Regarding claim 3, Strybos further discloses the flame arrestor of claim 2, wherein the quenching element has channels and the distance is between two opposing walls of a channel. (as best understood; Fig. 3)
Regarding claim 4, Strybos further discloses the flame arrestor of claim 1, wherein the quenching element is a plurality of quenching elements and each quenching element of the plurality of quenching elements extends longitudinally through the flame arrestor. (as shown in Fig. 3)
Regarding claim 5, Strybos further discloses the flame arrestor of claim 1, wherein the threshold temperature is a cryogenic temperature. (para. [0017])
Regarding claim 6, Strybos further discloses the flame arrestor of claim 1, wherein the threshold temperature is a temperature sufficient such that a flame does not propagate past a specified point in the container or the flame arrestor. (as best understood, the flame arrestor of Strybos is at least capable of meeting this limitation)
Regarding claim 7, Strybos further discloses the flame arrestor of claim 1, wherein the threshold temperature is determined according to properties of the combustible fluid. (as best understood, the flame arrestor of Strybos is at least capable of meeting this limitation)
Regarding claim 8, Strybos further discloses the flame arrestor of claim 1, wherein the cooling system is selected from a group consisting of at least one of an active cooling system, a passive cooling system, a thermoelectric cooler, a water cooler, an air cooler, or a liquid nitrogen cooler.  (para. [0017]; the cooling system is a water cooler)
Regarding claim 9, Strybos further discloses the flame arrestor of claim 2, wherein the container is a conduit (Fig. 3) and wherein the conduit is part of a fluid transport system that transports fluids selected from at least one of a fuel, gasoline, kerosene, methane, ethane, propane, butane, ethylene, hydrogen, acetylene, ammonia, carbon monoxide, syngas, ethanol, methanol, propanol, dimethoxyethane (DME), and oxygen. (Abstract; the flame arrestor is intended to transport hydrogen; also see MPEP 2115 which states that:
 "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 10, Strybos discloses a flame arrestor (Fig. 3), comprising: a fluid transport pipe (101) for transporting a combustible fluid from a first point (the inlet portion of 101) to a second point (the outlet portion of 101) at a pressure; a quenching element (105) disposed within an inner volume (the inner volume defined by 101) of the fluid transport pipe, the quenching element comprising a flame arresting material (the material that 105 is made of); and a cooling element (301, 302, 303) in thermal contact with the quenching element, the cooling element configured to cool the quenching element below a threshold temperature (para. [0017]); wherein the quenching element comprises a distance between opposing walls of the quenching element (as shown in Fig. 3), the distance being smaller than a quenching distance of the combustible fluid (Fig. 3), wherein the quenching distance of the combustible fluid is calculated according to the threshold temperature and a fluid-air ratio of the combustible fluid at the pressure within the container (as best understood, see how the system of Strybos is capable of having the calculated distance as claimed).
65Regarding claim 11, Strybos further discloses the flame arrestor of claim 10, wherein the cooling element surrounds the fluid transport pipe. (Fig. 3)
Regarding claim 12, Strybos further discloses the flame arrestor of claim 10, wherein the cooling element is integrated as at least a portion of a wall of the fluid transport pipe. (Fig. 3)
Regarding claim 13, Strybos further discloses the flame arrestor of claim 10, wherein the cooling element comprises a hollow component (301) filled with a cooling fluid (para. [0017]; the cooling system utilizes water), the cooling fluid flowing through the cooling element to extract heat from the quenching element. (para. [0017])
Regarding claim 14, Strybos further discloses the flame arrestor of claim 13, wherein the cooling fluid comprises one of a gas and a liquid. (para. [0017]; water is a liquid)
Regarding claim 15, Strybos further discloses the flame arrestor of claim 14, wherein the liquid comprises a cryogenic liquid. (water is capable of being cooled to cryogenic temperatures; alternatively see MPEP 2115)
Regarding claim 16, Strybos further discloses the flame arrestor of claim 15, wherein the cryogenic liquid comprises one of liquid nitrogen and liquid helium. (MPEP 2115)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strybos in view of Tran (US 2017/0259098).
Regarding claim 17, Strybos discloses all of the limitations of claim 10, as applied above, but fails to disclose a Peltier cooler.
Tran teaches a system wherein a cooling element (110) comprises at least one thermoelectric Peltier cooler. (para. [0063])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the cooling element of Strybos with the thermoelectric Peltier cooler as taught by Tran in order to utilize a cooling system that relies upon electrical energy to transfer heat out of the area. (para. [0063])

	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strybos in view of Nevo (US 2016/0135448).
Regarding claim 18, Strybos discloses all of the limitations of claim 10 as applied above, but fail to disclose wherein the cooling element comprises one of a chemical endothermic reaction of two or more chemical agents and a Joule-Thomson effect cooler.
Nevo teaches a system wherein the cooling element comprises one of a chemical endothermic reaction of two or more chemical agents and a Joule-Thomson effect cooler. (para. [0040]; Nevo teaches a Joule-Thomson effect cooler)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the cooling element of Strybos with the Joule Thomson effect cooler as taught by Nevo since the equivalence of a Joule-Thomson effect cooler and other cooling systems such as liquid cooling is recognized for their use in the cooling art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be to provide an efficient means to provide cooling for the system of Strybos.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753